FILED
                                                        Jun 08 2016, 8:39 am

                                                             CLERK
                                                         Indiana Supreme Court
                                                            Court of Appeals
                                                              and Tax Court




ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Nancy A. McCaslin                                           Gregory F. Zoeller
McCaslin & McCaslin                                         Attorney General
Elkhart, Indiana
                                                            Robert J. Henke
                                                            Deputy Attorney General

                                                            David E. Corey
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of J.B. and L.B.:                             June 8, 2016
                                                            Court of Appeals Case No.
                                                            20A05-1510-JC-1612
J.J. (Mother),
                                                            Appeal from the Elkhart Circuit
Appellant-Respondent,                                       Court
                                                            The Honorable Deborah Domine,
        v.
                                                            Magistrate
                                                            The Honorable Terry C.
The Indiana Department of                                   Shewmaker, Judge
Child Services,
                                                            Trial Court Cause No.
Appellee-Petitioner.                                        20C01-1507-JC-82
                                                            20C01-1507-JC-83



Vaidik, Chief Judge.




Court of Appeals of Indiana | Opinion 20A05-1510-JC-1612 | June 8, 2016                 Page 1 of 7
                                            Case Summary
[1]   J.J. (Mother) and G.B. (Father) shared custody of their children pursuant to a

      paternity court’s custody order. When Mother, high on methamphetamine, got

      into a car accident with the children, the Indiana Department of Child Services

      placed the children with Father and filed a petition alleging that the children

      were in need of services. After Mother and Father admitted that the children

      were CHINS, the juvenile court entered an order that modified custody of the

      children pursuant to the custody-modification statutes—giving Father full

      custody and Mother supervised parenting time—and discharged the parties.

[2]   While the juvenile court could enter a dispositional decree that removed the

      children from Mother and authorized DCS to place them with Father, as soon

      as the court discharged the parties, it lost jurisdiction. At this point, jurisdiction

      reverted to the paternity court, where the paternity court’s joint custody order

      controlled. We therefore reverse and remand.



                              Facts and Procedural History
[3]   Mother and Father are the parents of J.B., born July 30, 2004, and L.B., born

      August 27, 2007.1 Mother and Father were never married. Although the

      parties did not provide us with any records from the paternity case, it appears




      1
       There is a third child, D.B., born June 28, 2010, but this appeal does not involve D.B., as D.B. was
      addressed separately. Accordingly, our reference to “children” includes only J.B. and L.B.

      Court of Appeals of Indiana | Opinion 20A05-1510-JC-1612 | June 8, 2016                            Page 2 of 7
      that Father established paternity to the children, and Elkhart Superior Court 6

      awarded joint legal and physical custody of the children to Mother and Father

      under Cause No. 20D06-0802-JP-107.


[4]   On July 12, 2015, Mother and the children were involved in a car accident.

      Mother was under the influence of methamphetamine and “black[ed] out”

      immediately before the accident, methamphetamine and needles were found in

      Mother’s purse, and the children were not properly restrained. Tr. p. 8.

      Mother had been struggling with methamphetamine abuse for about a year.

[5]   After someone reported the car accident to DCS, DCS began a preliminary

      inquiry. A detention hearing was held on July 27 in Elkhart Circuit Court,

      Juvenile Division. Also that day, DCS filed a petition alleging that the children

      were CHINS under Indiana Code section 31-34-1-1. Finding that it was “in the

      best interests of the children to be removed from [Mother’s] care and home

      environment,” the juvenile court placed the children with Father and set an

      initial hearing on the CHINS petition. Appellant’s App. p. 31.


[6]   At the August 3 initial hearing, Mother and Father each admitted that the

      children were CHINS. Specifically, Mother admitted that the children were

      CHINS based on the car accident and her drug use, which raised concerns for

      the children’s safety. And Father admitted that the children were CHINS based

      on the fact that the children were not safe in Mother’s care and he could not

      “restrict the children’s visits with their mother” because they shared custody.

      Id. at 38. The juvenile court found that the children were CHINS and accepted


      Court of Appeals of Indiana | Opinion 20A05-1510-JC-1612 | June 8, 2016    Page 3 of 7
      DCS’s recommendation regarding services. Id. at 39. DCS had recommended

      services for Mother only. Id. at 43, 45. The juvenile court scheduled a

      dispositional hearing for September 3.

[7]   But before the September 3 dispositional hearing, DCS filed a “Motion for

      Change of Custody,” which alleged, based on the car accident, that there “has

      been a substantial change in one or more of the factors which the Court may

      consider under Indiana Code § 31-17-2-8[2] for purpose[s] of modifying custody

      under the order entered in Elkhart Superior Court 6.” Id. at 57. DCS asked the

      juvenile court to give Father full custody of the children and to close the

      CHINS case. Tr. p. 32. The juvenile court held a hearing on September 3,

      following which it entered an order giving Father sole legal and physical

      custody of the children and Mother supervised parenting time. Appellant’s

      App. p. 9. Although the juvenile court noted that the purpose of a CHINS case

      “is not to mediate a custody dispute,” it found that there “has been a substantial

      change in one or more of the factors which the Court must consider in issuing

      custody orders as spelled out in I.C. § 31-17-2-8.” Id. at 8-9. The juvenile court

      then discharged the children and parents and terminated the CHINS case, one

      month after the children were found to be CHINS. Id. at 9.


[8]   Mother now appeals.




      2
        Section 31-17-2-8 applies to modifications of custody in dissolution proceedings. In paternity proceedings,
      however, the relevant statute is Indiana Code section 31-14-13-6. Nevertheless, the dissolution and paternity
      statutes contain nearly identical language.

      Court of Appeals of Indiana | Opinion 20A05-1510-JC-1612 | June 8, 2016                           Page 4 of 7
                                       Discussion and Decision
[9]    Mother challenges the juvenile court’s jurisdiction to modify custody of the

       children in the CHINS case. Juvenile courts have “exclusive original

       jurisdiction” over CHINS cases filed under Indiana Code article 31-34, except

       as provided in Indiana Code section 31-30-1-13. Ind. Code § 31-30-1-1.3

       Section 31-30-1-13(a), in turn, provides that a trial court that has jurisdiction of

       a child-custody proceeding in a paternity case has “concurrent original

       jurisdiction” with a CHINS court for purposes of modifying that child’s

       custody.4 In other words, Section 31-30-1-13 extends custodial decision-making

       to paternity courts during the pendency of CHINS proceedings. Reynolds v.

       Dewees, 797 N.E.2d 798, 801 (Ind. Ct. App. 2003); see also In re M.B., No.

       65S04-1604-MI-180 (Ind. Apr. 12, 2016) (addressing a trial court’s jurisdiction

       in an independent action for custody when a CHINS case is pending in juvenile

       court).


[10]   But this is not what happened here. Father did not file an independent action

       for custody in the paternity court, Elkhart Superior Court 6. Rather, DCS

       sought to modify Elkhart Superior Court 6’s custody order in the CHINS court.

       After a child is found to be a CHINS, the juvenile court must hold a




       3
           Section 31-30-1-1 lists other exceptions.
       4
         Similarly, Indiana Code section 31-30-1-12(a) provides that a trial court that has jurisdiction of a child-
       custody, parenting-time, or child-support proceeding in a marriage dissolution has “concurrent original
       jurisdiction” with a CHINS court for purposes of modifying that child’s custody.

       Court of Appeals of Indiana | Opinion 20A05-1510-JC-1612 | June 8, 2016                                Page 5 of 7
       dispositional hearing within thirty days to consider, among other things,

       “placement of the child.” Ind. Code § 31-34-19-1(a). The juvenile court may

       enter several dispositional decrees, including: “Remove the child from the

       child’s home and authorize the department to place the child in another home,

       shelter care facility, child caring institution, group home, or secure private

       facility.” Ind. Code § 31-34-20-1(a)(3).

[11]   “When the juvenile court finds that the objectives of the dispositional decree

       have been met, the court shall discharge the child and the child’s parents,

       guardian, or custodian.” Ind. Code § 31-34-21-11. The juvenile court’s

       jurisdiction over a CHINS and over the child’s parent, guardian, or custodian

       ends when the court discharges the child and the child’s parent, guardian, or

       custodian. Ind. Code § 31-30-2-1(a)(1).

[12]   While the juvenile court could enter a dispositional decree that removed the

       children from Mother and authorized DCS to place them with Father, as soon

       as the juvenile court discharged the parties, it lost jurisdiction. This meant that

       the CHINS court no longer had concurrent jurisdiction, and jurisdiction

       reverted to the paternity court, where the paternity court’s joint custody order

       controlled. But because it appears that the juvenile court would not have

       discharged the parties and terminated the CHINS case had it not thought that

       Father was getting full custody, we reverse and remand this case for further

       proceedings.

[13]   Reversed and remanded.


       Court of Appeals of Indiana | Opinion 20A05-1510-JC-1612 | June 8, 2016    Page 6 of 7
Barnes, J., and Mathias, J., concur.




Court of Appeals of Indiana | Opinion 20A05-1510-JC-1612 | June 8, 2016   Page 7 of 7